Citation Nr: 0829890	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case returns to the Board following a remand to the RO 
in April 2008.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of myasthenia gravis.

2.  Post-service evidence is negative for diagnosis of 
myasthenia gravis for several years after military discharge.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current diagnosis of myasthenia gravis.


CONCLUSION OF LAW

Myasthenia gravis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that myasthenia gravis is only 
contracted from travel to "jungle areas" and believes that 
his current myasthenia gravis was contracted while he served 
in the Pacific Theatre during World War II.  For definitional 
purposes, myasthenia gravis is defined as a disorder of 
neuromuscular transmission, marked by fluctuating weakness, 
especially of the oculofacial muscles and the proximal limb 
muscles; the weakness characteristically increased with 
activity; due to an immunological disorder.  Stedman's 
Medical Dictionary, 26th ed.

Service treatment records do not reflect a diagnosis of 
myasthenia gravis or any symptoms reasonably attributed 
thereto.  Significantly, his February 1946 Report of Physical 
Examination at separation indicated that his neurological 
diagnosis was within normal limits.  He was noted to have 
bilateral myopia at the time, with 20/40 vision bilaterally 
(which was also noted on his induction examination).  

Other than residuals of a gunshot wound on his right thigh 
and leg, there were no musculoskeletal abnormalities.  
Therefore, the Board concludes that the evidence does not 
show a chronic neuromuscular disorder, specifically 
myasthenia gravis, during active duty.

Post-service medical evidence is negative for complaints 
related to myasthenia gravis for many years after discharge.  
The veteran was afforded a VA examination in October 1946 for 
a claim based on a gunshot wound to the leg in which 
neurological tests revealed no abnormalities.  

In a letter dated in April 2005, J.H. Damon, M.D., indicated 
that he treated the veteran for myasthenia gravis from 1980 
through 1997, although his treatment records no longer 
existed.  Dr. Damon also noted that a Dr. W. Kyle originally 
diagnosed the veteran with myasthenia gravis in 1954 after 
"many years of suffering from a 'mysterious illness'."  

In a letter dated in May 2005, S.A. Glasser, D.O., indicated 
that he had been treating the veteran for myasthenia gravis 
since January 1998.  Neither private health care provider 
offered a nexus opinion linking the veteran's myasthenia 
gravis to his period of active duty service.  

Similarly, VA treatment records document continuing treatment 
for myasthenia gravis and other conditions, but no medical 
opinion linking his myasthenia gravis to service.  The 
veteran was afforded a VA neurological disorders examination 
in May 2006, in which the examiner noted that myasthenia 
gravis "is not a tropical disease and is not related to any 
type of insect, plant, or other exposures of the tropics."  
In May 2008, a VA physician reviewed the claims file and 
opined that the myasthenia gravis was not at least as likely 
as not incurred while in service.  

Based on the above evidence, the Board finds that the claim 
must be denied.  To that end, the Board places significant 
probative value on the absence of a diagnosis of myasthenia 
gravis or symptomatology which could reasonably be associated 
with myasthenia gravis during active duty.  There was no 
diagnosis or suggestion of myasthenia gravis and the 
separation examination was normal.

Moreover, the alleged first diagnosis of myasthenia gravis, 
of which there are no contemporaneous records, did not occur 
until 1954.  Regardless of when he was diagnosed, the Board 
places significant probative value on the gap of time between 
discharge from military service and the first diagnosis of 
myasthenia gravis.  

Even if diagnosed as early as 1954, the Board finds that the 
post-service symptomatology is too remote in time to support 
a finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1946 and diagnosis in the 1954.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of myasthenia gravis since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the 
post-service evidence does not reflect treatment related to 
myasthenia gravis for many years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Finally, no physician has established a medical nexus between 
the veteran's complaints associated with myasthenia gravis 
and military duty.  In fact, two separate VA opinions 
specifically address the nexus issue and weigh against the 
claim.  Inasmuch as myasthenia gravis was not noted in 
service or until many years after service, and no physician 
has indicated that the veteran's current myasthenia gravis is 
related to any incident of service, the Board finds that the 
appeal must be denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained all available service treatment 
records and VA outpatient treatment records.  Although he 
claimed to have received treatment from the VA Medical Center 
in Memphis, Tennessee, in 1946, several unsuccessful attempts 
were made to retrieve these records and the RO issued a 
Formal Finding of Unavailability of Treatment Records in 
March 2006.  Next, specific medical opinions pertinent to the 
issue on appeal were obtained in May 2006 and May 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for myasthenia gravis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


